[J-10-2015] [MO: Saylor, C.J.]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


ROBERT SCHANNE,                             :   No. 106 MAP 2014
                                            :
                     Appellant              :   Appeal from the U.S. Court of Appeals,
                                            :   Third Circuit No. 12-4044
                                            :
              v.                            :   ARGUED: March 10, 2015
                                            :
                                            :
JENNA ADDIS,                                :
                                            :
                     Appellee               :


                                 CONCURRING OPINION


MADAME JUSTICE TODD                                      DECIDED: August 17, 2015
      I join the Majority Opinion. I write separately to emphasize that my position is

firmly tied to the peculiar factual circumstances of the instant case. As noted by the

majority, Jenna Addis was 26 years old and had been out of high school for more than 7

years when she told Susan O’Bannon that she had a relationship with Robert Schanne

while she was a high school student.       Had Addis been a student at the time she

confided in O’Bannon, I might very well have reached a different result.